ON REHEARING
Before SARTAIN, ELLIS and BLANCHE, JJ.
SARTAIN, Judge.
A rehearing was granted in this matter and consolidated with an appeal from a judgment of The Family Court for the Parish of East Baton Rouge rendered on the 17th day of February, 1972, and signed on March 1, 1972, said appeal being numbered 8996 on the docket of this court and rendered this date, Price v. Price, 272 So.2d 392. For reasons stated in Appeal No. 8996, the judgment appealed in this cause (No. 8885), by the trial court condemning the defendant to pay to the plaintiff the sum of $150.00 per month for the support of the minor child, Joseph Christopher Price, is amended to reduce the same to the sum of $75.00 per month, payable in the sum of $37.50 on the first and fifteenth days of each month, the first payment being due and payable on the first day of March, 1972, and as amended affirmed. In all other respects the original judgment rendered herein is reinstated. The cost of this appeal is to be borne by plaintiff-appellee.
Amended, as amended affirmed, and original judgment reinstated.